                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    LARRY WATSON,                                             MEMORANDUM DECISION AND
                                                              ORDER STRIKING SUR-REPLY
                              Plaintiff,
                                                              Case No. 4:18-cv-00057-DN-PK
    v.
                                                              District Judge David Nuffer
    UTAH HIGHWAY PATROL, et al.,                              Magistrate Judge Paul Kohler

                              Defendants.


           Plaintiff Larry Watson filed a motion 1 requesting an unspecified “extension of time” to

file a sur-reply in connection with Defendants’ Motion to Dismiss.2 Watson’s motion was denied

because “the applicable rules of procedure do not provide for the filing of sur-replies, and

Watson ha[d] not shown good cause as to why he should be allowed to” file a sur-reply. 3

Notwithstanding this, Watson went ahead and filed a sur-reply anyway. 4 Because the sur-reply

was filed “without leave of court,” it is improper and will not be considered. 5

           THEREFORE, IT IS HEREBY ORDERED that the sur-reply4 is STRICKEN.

           Signed April 18, 2019.
                                                        BY THE COURT:



                                                        Paul Kohler
                                                        United States Magistrate Judge



1
 Motion Requesting Extension of Time to Reply to Defendants’ Reply to Plaintiff’s Response to Defendants’
Motion to Dismiss, docket no. 64, filed April 4, 2019.
2
    Docket no. 28, filed December 19, 2018.
3
    Memorandum Decision and Order Denying Motion for Extension of Time, docket no. 66, filed April 5, 2019.
4
    Reply to Defendants’ Reply to Plaintiff’s Response to Their Motion to Dismiss, docket no. 69, filed April 12, 2019.
5
    See DUCivR 7-1(b)(2)(A) (“No additional memoranda will be considered without leave of court.”).
